The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending in this application.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 19 April 2021, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 12 November 2020.  These drawings are not acceptable, because they have been deemed to be in color (if no actual color is present, then shading is apparently being interpreted as color by the Draftsman).
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  See 37 CFR 1.84(b)(2).
In the alternative, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, 6, 7 and 10 of U.S. Patent No. 11,169,188 in view of Chen (CN 110414787).
As per instant claims 1 and 10, the instant claim language is the same as that of claims 1 and 7, respectively, of the patent, except for the following:
the instant claims do not include the previously claimed “wherein determining the estimated value of the at least one unknown electrical parameter comprises performing matrix completion on a matrix of electrical parameters in the power distribution network corresponding to the first time, including the at least one electrical parameter value” nor “receiving the at least one electrical parameter value comprises receiving a first number of electrical parameter values corresponding to the first time; determining the estimated value of the at least one unknown electrical parameter comprises determining an estimated value of a second number of unknown electrical parameters at the first time, the second number being larger than the first; and wherein determining the estimated value of the at least one unknown electrical parameter comprises solving …” the previously claimed formula, of the patented claims.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
the instant claims include the limitation and a previous estimated state of the power network which is not included in the previously patented claims.  However, Chen teaches that it was well-known in the state estimation art to utilize previously estimated states in current state estimations (claim 1).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such previous state estimates in the estimations of the patented claims, since such would result in increased accuracy and reliability of the estimations.
As per claims 2 and 11, the instant claim language is encompassed by the scope of claims 1 and 10, respectively, of the patent, since such patented claims utilize neither a probabilistic model nor pseudo-measurements.
As per instant claims 3-6 and 12-15, the instant claim language is encompassed by the scope of claims 1, 4 and 6, and claims 7 and 10, respectively, of the patent.
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 11 are rejected under 35 U.S.C. §112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In these claims, the limitation determining the estimated value … without use of a probabilistic model of the network or use of pseudo-measurements of current electrical parameters has no metes and bounds.  This limitation defines the claimed invention by what it does not do/use, instead of defining it by what it does/uses, and therefore does not provide any meaningful metes and bounds to the instantly claimed estimation function, since it encompasses any and all potential other ways of performing the estimation.  In this regard, the instantly filed specification only provides enablement for the manner of performing the estimation instantly disclosed, and does not provide enablement for any other potential ways of performing the estimation.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 11 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In these claims, the limitation without use of a probabilistic model of the network or use of pseudo-measurements of current electrical parameters has no metes and bounds.  This limitation defines the claimed invention by what it does not do/use, instead of defining it by what it does/uses, and therefore does not provide any meaningful metes and bounds to the instantly claimed estimation function, since it encompasses any and all possible other ways of performing the estimation.  One having ordinary skill in the art would not be reasonably apprised of the scope of these claims.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-11, 14-16 and 18 are rejected under 35 U.S.C. §103, as being unpatentable over Wells (US 2007/0096747) in view of Chen (CN 110414787).
As per claim 1, Wells teaches the instantly claimed device comprising: at least one processor (para[0021], computer workstation) configured to: receive at least one electrical parameter value corresponding to at least one first location within a power network (Fig 2, 202; para[0007, 0018]); determine, based on the at least one electrical parameter value … (Fig 2, 204; para[0007, 0018]), an estimated value of at least one unknown electrical parameter, wherein the at least one unknown electrical parameter corresponds to a second location within the power network (Fig 2, 206; para[0007, 0018]); and cause at least one device within the power network to modify operation based on the estimated value of the at least one unknown electrical parameter (para[0005], balancing authorities; claims 3-4).  Similarly applies to claim 10.
However, although Wells teaches basing estimation upon a comparison with a model (Fig 2, 204; para[0007, 0018]), Wells does not specifically provide for the instantly claimed basing on a previous estimated state of the power network.  In this regard, Chen teaches that it was well-known in the state estimation art for models to be based on previously estimated states (claim 1).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such previous state estimates in the estimations of Wells, since such results in increased accuracy and reliability of the estimations.
As per claim 2, Wells teaches that the instantly claimed determining the estimated value of the at least one unknown electrical parameter is without use of a probabilistic model of the network or use of pseudo-measurements of current electrical parameters, since neither a probabilistic model nor pseudo-measurements are disclosed in Wells.  Similarly applies to claim 11.
As per claim 5, Wells teaches that the instantly claimed determining the estimated value of the at least one unknown electrical parameter comprises determining respective active and reactive power values for nodes in the power network (para[0019, 0023]).  Similarly applies to claim 14.
As per claim 6, Wells teaches that the instantly claimed receiving the at least one electrical parameter value comprises receiving a voltage magnitude, a real power value, and a reactive power value, each corresponding to the at least one first location (para[0019, 0023]).  Similarly applies to claim 15.
As per claim 7, Wells teaches that the instantly claimed receiving the at least one electrical parameter value further comprises receiving a voltage angle corresponding to the at least one first location (para[0003, 0006, 0010, 0018]).  Similarly applies to claim 16.
As per claim 9, Wells teaches that the instantly claimed causing the at least one device within the power network to modify operation based on the estimated value of the at least one unknown electrical parameter comprises outputting the estimated value of the at least one unknown electrical parameter (para[0005]; claims 3-4, alerting operators).  Similarly applies to claim 18.
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. §103, as being unpatentable over Wells (US 2007/0096747) in view of Chen (CN 110414787), as applied to claims 1 and 10 above, further in view of Baker et al. (US 2018/0226799).
 As per claim 3, although the combination of Wells and Chen teaches Applicant’s invention substantially as instantly claimed, neither Wells nor Chen provide for the instantly claimed determining the estimated value of the at least one unknown electrical parameter is based further on a linearization of power flow equations which represents how power flows in the power network.  In this regard, Baker et al. teaches that it was known in the art to utilize linearization of power flow equations in power grid control (para[0052-0055, 0097]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such equations in the combined system of Wells and Chen, since Baker et al. teaches that such equations facilitate control technique design.  Similarly applies to claim 12.
As per claim 4, although the combination of Wells and Chen teaches Applicant’s invention substantially as instantly claimed, neither Wells nor Chen provide for the instantly claimed determining the estimated value of the at least one unknown electrical parameter is further based on a respective at least one weighting value that represents the accuracy of the at least one electrical parameter value.  In this regard, Baker et al. teaches that it was known in the art to utilize weighting in power grid control (para[0084, 0093-0094, 0102]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such weighting in the combined system of Wells and Chen, since Baker et al. teaches that such weighting facilitates tuning of power grid control.  Similarly applies to claim 13.
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
 The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
5/31/22